     Case 1:19-cr-00678-AT Document 91 Filed 08/17/21 Page 1 of 1




Myers & Galiardo, LLP
                                                                                               8/17/2021
                        I 52 Duane Street, 7FI., New York, NY 10007 I 212-986-5900 I www.citylaw.nyc
BY ECF:
Hon. Analisa Torres                                           August 10, 2021
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007


                          US v. Latesha Mills S1 19 Cr 678 (AT)

Hon. Annalisa Torres,

       I write on behalf of my client Latesha Mills who hereby asks blanket
permission to travel without having to request judicial permission each and every
time she is to travel outside the jurisdiction. Her probation officer has instructed
the defendant that only the Court can change the travel permission restriction
implemented since her arraignment several years ago that requires judicial
permission. Although this Court did not specifically address such a condition at
sentencing it remains probation’s policy that the restriction stay in place “unless
specifically addressed by the Court” to lift the requirement that the Court needs to
be notified each and every time the defendant travels.

       Most importantly, if the Court were to eliminate this requirement of judicial
notification, the defendant would still be required to notify her probation officer
about the specifics of her itinerary each and every time she left the jurisdiction.



          DENIED. Ms. Mills’ conditions of supervised release do not require her to notify the
          Court each time she travels outside her jurisdiction of residence, so long as she
          receives permission from her probation officer. The request is therefore denied as
          moot.

          SO ORDERED.

          Dated: August 17, 2021
                New York, New York




                                           N •Y•C
